 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   JOHN T. BROOKS, Cal. Bar No. 167793
 3 JARED K. LEBEAU, Cal.     Bar No. 292742
   501 West Broadway, 19th Floor
 4 San Diego, California 92101-3598
   Telephone: 619.338.6500
 5 Facsimile: 619.234.3815
 6 Attorneys for Defendants
   GOVERNMENT EMPLOYEES
 7 INSURANCE COMPANY and GEICO
   GENERAL INSURANCE COMPANY
 8
 9                                  UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
12 MEHRAN DAVID ALAEI, an                            Case No. 20-CV-0262-L-WVG
   individual, all others similarly situated,
13 and the general public,
                                                     REPLY MEMORANDUM OF
14                     Plaintiff,                    POINTS AND AUTHORITIES IN
                                                     SUPPORT OF DEFENDANTS’
15            v.                                     MOTIONS TO DISMISS AND
                                                     STRIKE
16 GOVERNMENT EMPLOYEES
   INSURANCE COMPANY (GEICO), a                      [Fed. R. Civ. Proc. 12(b)(6) & 12(f)]
17 Delaware corporation; GEICO
   GENERAL INSURANCE COMPANY,                        NO ORAL ARGUMENT PURSUANT
18 a Maryland corporation, and DOES 1 to             TO LOCAL RULES
   10,
19                                                   Judge: Hon. M. James Lorenz
               Defendants.                           Date: April 6, 2020
20                                                   Time: 10:30 a.m.
21                                                   Courtroom:      5B
22
23
24
25
26
27
28
                                                                       Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3                 REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1                                                I.
 2                                      INTRODUCTION
 3            GEICO’s motions targeted four of Alaei’s claims. One of those – his CLRA
 4 claim – Alaei doesn’t even try to defend, conceding by silence that it fails. As to the
 5 others, Alaei mistakes quantity of verbiage for quality of analysis. No amount of
 6 inapposite authority substitutes for grappling with the facts Alaei alleged in this case
 7 and looking to authority pertinent to those facts.
 8            Looking to the actual facts alleged, they are fatal to Alaei’s contract claim and
 9 his two claims for restitution. Alaei admits that the only thing GEICO offered him
10 was a policy without collision coverage, so his allegations negate the “meeting of
11 the minds” necessary to any contract. Alaei’s allegations likewise establish there is
12 no basis for restitution, either under his UCL claim or “unjust enrichment” claim: a
13 full refund is impermissible because Alaei admits he received value for his money,
14 and a partial refund is impermissible because, in the rate-regulated context of
15 insurance, the premium approved by the Department of Insurance cannot be deemed
16 excessive for the amount of coverage Alaei admittedly received.
17            The Court should accordingly grant GEICO’s motion in full.
18                                               II.
19                           ALAEI ABANDONS HIS CLRA CLAIM
20            GEICO moved to dismiss Alaei’s CLRA claim based on California Supreme
21 Court authority holding that the CLRA does not apply to the sale of insurance.
22 Alaei’s opposition does not even try to defend the CLRA claim. The Court should
23 dismiss it with prejudice.
24                                               III.
25             ALAEI’S EVASION CANNOT SAVE HIS CONTRACT CLAIM
26            In its opening brief, GEICO argued that Alaei cannot allege a breach of the
27 insurance contract because he admits that the contract GEICO issued did not include
28 collision coverage. Because the contract did not cover collision damage, GEICO’s

                                                 -1-                  Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3                REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1 denial of Alaei’s claim for collision damage could not have been a breach of
 2 contract.
 3            In response, Alaei does not dispute that GEICO did not breach the written
 4 insurance contract actually issued by GEICO. Instead, he pivots. He now claims
 5 that an oral contract was created that – contrary to the written policy – included a
 6 promise by GEICO to pay for collision damage.
 7 A.         Alaei Admits There Was No Meeting of the Minds
 8            This evasion founders on Alaei’s own allegations. An oral contract, like a
 9 written one, requires a meeting of the minds, with each party intending the same
10 thing – e.g., an offer and acceptance. Banner Entm’t, Inc. v. Superior Court, 62 Cal.
11 App. 4th 348, 357-58 (1998) (“California law is clear that there is no contract until
12 there has been a meeting of the minds on all material points.”); K.C. Working Chem.
13 Co. v. Eureka-Sec. Fire & Marine Ins. Co. of Cincinnati, Ohio, 82 Cal. App. 2d 120,
14 133 (1947) (“The consent is not mutual unless the parties all agree upon the same
15 thing in the same sense and unless they do so agree there is no contract.”) (citation
16 omitted).
17            Thus, to rescue his claim on an oral contract theory, Alaei would have had to
18 allege that GEICO offered and intended to sell him a policy that included collision
19 coverage at the premium it quoted – that is, at the premium applicable to a policy
20 without collision coverage.
21            Alaei, however, does not allege that GEICO ever offered or intended to sell
22 him collision coverage at all, much less to sell him such coverage without charging
23 for it. To the contrary, he repeatedly alleges that the policy GEICO offered to sell
24 him was an “inferior” policy that did not include collision coverage:
25            Consumers, including Plaintiff, who called seeking full coverage auto
26            insurance were instead systematically offered GEICO’s “Full
              Comprehensive Package,” an inferior policy that did not include
27            “collision” insurance . . . . The “Full Comprehensive Package offered
28            by GEICO during the sales pitch was invariably less expensive than the

                                                -2-                  Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3               REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1            customers’ own, actual full coverage policy. (Complaint, ¶ 2 [italics
 2            and underscoring original, bold added].)

 3            When consumers would contact GEICO seeking an “apples to apples”
 4            comparison of their existing full-coverage insurance policy to an
 5            identical GEICO policy, GEICO would, instead, offer the consumer a
              “FULL COMPREHENSIVE PACKAGE” insurance plan; an insurance
 6            policy that did not provide collision insurance . . . . (Id. at ¶ 27 [bold
 7            added].)
 8
 9            Plaintiff and the proposed Class have been misled by GEICO’s
              fraudulent sales tactics and purchased products that were inferior to the
10            coverage they believed they were purchasing. (Id. at ¶ 43.)
11
12 The “fraudulent sales tactics” alleged by Alaei include taking advantage of his
13 alleged ignorance that “comprehensive” coverage does not include collision
14 coverage and falsely assuring him that coverage GEICO offered was the “same” as
15 his prior coverage with Esurance. (Id. at ¶¶ 3 & 11.)
16            These allegations – offering an “inferior” policy while concealing or
17 misrepresenting its true characteristics – are suited to a UCL claim based on
18 allegedly deceptive sales practices (which GEICO does not challenge at this stage).
19 But they are fatal to any contract claim. Alaei admits that the policy GEICO offered
20 him did not include collision coverage, and he claims he was induced to purchase
21 not by mutual consent but by deception. These allegations negate any “meeting of
22 the minds.” Further, GEICO was barred by law from offering collision coverage
23 without charging the higher collision premium, 1 which further negates any inference
24 that GEICO intended to do so.
25
26   1
    By law, an insurer can sell insurance only at the rate approved by the Department
27 of Insurance for the coverage in question. Ins. Code § 1861.01 (“insurance rates
28 subject to this chapter must be approved by the commission prior to their use”);

                                                 -3-                 Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3               REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1            Because the allegations and the law both negate any inference of a meeting of
 2 the minds, Alaei’s contract claim fails whether he proceeds on a written or oral
 3 contract theory.
 4 B.         Alaei Also Fails to Allege Any Oral Communication at the Relevant Time
 5            Alaei’s attempted “oral contract” evasion also fails for a second reason: he
 6 doesn’t allege any oral communication with GEICO at the relevant time. The only
 7 conversation he alleges occurred in August 2017, and he doesn’t allege that the
 8 contract formed at that time lasted longer than the standard six-month period.
 9 (Complaint, ¶ 11.) The alleged breach didn’t occur until October 2018, long after
10 the parties’ August 2017 contract would have expired. (Id. at ¶ 12.) Alaei makes no
11 allegation that any portion of the contract in effect as of October 2018 was oral. For
12 this further reason, Alaei has not stated a claim for breach of oral contract.
13 C.         The Implied Covenant and Reformation Don’t Save the Contract Claim
14            Contrary to Alaei’s argument, the implied covenant of good faith and fair
15 dealing cannot save his breach of contract claim. The implied covenant only
16 supplements – but cannot contradict or vary – the express terms of a contract.
17 Racine & Laramie, Ltd. v. Dep’t of Parks & Recreation, 11 Cal. App. 4th 1026,
18 1031-32 (1992) (“In essence, the covenant is implied as a supplement to the express
19 contractual covenants . . . . [It] cannot be extended to create obligations not
20 contemplated in the contract.”) (internal quotations omitted). Because Alaei has not
21 alleged any contract giving him a right to collision coverage at any time – much less
22 as of October 2018 – the implied covenant cannot supply that missing right.
23            Reformation, also alluded to by Alaei, likewise cannot help him.
24 Reformation revises a written contract that fails to reflect the parties’ true mutual
25 understanding. “[T]he court may only reform the writing to conform with the
26 mutual understanding of the parties at the time the entered into it, if such an
27
   MacKay v. Superior Court, 188 Cal. App. 4th 1427, 1449 n.18 (“once a rating plan
28 has been approved, the insurer may charge no other rate”).

                                                 -4-                 Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3               REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1 understanding exists.” Hess v. Ford Motor Co., 27 Cal. 4th 516, 524 (2002). As
 2 shown above, Alaei has not alleged that GEICO intended to sell him a policy that
 3 included collision coverage, so Alaei cannot have the contract reformed to include
 4 such coverage.
 5                                               IV.
 6             ALAEI CANNOT STATE A CLAIM FOR UCL RESTITUTION
 7            Alaei’s defense of his claim for UCL restitution relies on inapposite authority
 8 and fails to grapple with what makes his claim unique: (i) he received value for his
 9 money, thus precluding full restitution; and (ii) partial restitution is unavailable
10 because insurance rates, being approved by the Department of Insurance, cannot be
11 deemed unfair or excessive for purposes of UCL restitution.
12            GEICO established the foregoing by reference to the Insurance Code and two
13 on-point cases. Ins. Code § 1861.05; Walker v. Allstate Indem. Co., 77 Cal. App.
14 4th 750, 756 (2000); Karlin v. Zalta, 154 Cal. App. 3d 953, 983 (1984), superseded
15 by statute on other grounds, as stated in MacKay v. Superior Court, 188 Cal. App.
16 4th 1427 (2010). Alaei’s response to these authorities: to ignore them.
17            Instead, he advances a host of cases arising in very different factual contexts.
18 None of these cases addresses the availability of restitution in a rate-regulated
19 industry, and so they don’t control here. But there is one thing the cases cited by
20 Alaei do confirm: at the pleading stage, a plaintiff seeking UCL restitution bears the
21 burden to “plead sufficient facts to support a legally cognizable theory” of
22 restitution. Russell v. Kohl's Department Stores, Inc., 2015 WL 12781206, at *5
23 (C.D. Cal., Oct. 6, 2015).
24            Here, in the context of a rate-regulated industry, Alaei does not and cannot do
25 so. One legally cognizable theory of restitution is a full refund. But Alaei does not
26 dispute that a full refund is available only “when a product confers no benefit on
27 consumers.” In re Tobacco Cases II, 240 Cal. App. 4th 779, 801-02 (2015) (italics
28 in original). Here, Alaei’s allegations negate any full refund theory because he

                                                 -5-                  Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3                REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1 admits he did receive comprehensive and liability coverage, including liability
 2 coverage that protected him for his at-fault October 2018 accident. (Complaint,
 3 ¶¶ 12-13.)
 4            An alternative theory of restitution is a partial refund. As the cases Alaei cites
 5 reflect, there can be different ways to calculate a partial refund. But any calculation
 6 must be consistent with the enabling statute, Business & Professions section 17204,
 7 under which the Court is empowered only to order such restitution “as may be
 8 necessary to restore to any person in interest any money or property, real or
 9 personal, which may have been acquired by means of such unfair competition.” In a
10 rate-regulated environment, where the plaintiff has received the regulated product at
11 the price approved as appropriate by the regulator, there is no basis to seek a partial
12 refund. Indeed, to order such a refund would improperly inject the Court into the
13 role of rate regulator.
14            Day v. AT & T Corp., 63 Cal. App. 4th 325 (1998) – cited by Walker in
15 reaching a similar conclusion in the insurance context – is instructive. There, as
16 here, the plaintiffs sought UCL restitution on the theory that the defendants’
17 misleading conduct duped them into purchasing a product they otherwise would not
18 have purchased. Plaintiffs alleged that the defendants deceptively failed to disclose
19 that calls made on prepaid phone cards would be rounded up to the next higher
20 minute – e.g., a one minute and one second call was billed as two minutes. Id. at
21 329-30. The plaintiffs did not challenge the rates for the phone calls, just the
22 advertising practices. Id. at 336. As with insurance rates in California, the phone
23 card rates were regulated by the FCC and the defendants had no discretion to charge
24 a rate different that the rate charged. Id. at 335.
25            On these analogous facts, the California Court of Appeal reached the same
26 result GEICO argues for here: the plaintiffs could seek injunctive relief, but they
27 could not state any claim for restitution. Id. at 337. The court reasoned that the
28 UCL “operates only to return to a person those measurable amounts which are

                                                  -6-                 Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3                REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1 wrongfully taken by means of an unfair business practice.” Id. at 339 (italics in
 2 original). Thus, even though the plaintiffs argued they “would not have purchased
 3 the cards at all,” there was no measurable amount of monetary relief they could seek
 4 because “once the cards were purchased and used, the members of the public
 5 received exactly what they paid for.” Id. (emphasis in original). That is because the
 6 rates for those cards were “presumptively correct” under the statutory scheme:
 7
              Because the filed rates charged by respondents are presumptively
 8            correct, a consumer who uses a pre-paid phone card obtains the full
 9            value of what was paid for and therefore has given up nothing,
10            regardless of whether he or she was improperly induced to purchase
              the card in the first place. Any attempt to calculate a monetary amount
11            to be paid on behalf of those who purchased the cards would
12            necessarily result in a refund or rebate of properly collected fees for
13            services. This would enmesh the court in the rate-setting process and
              directly contravene the filed rate doctrine. Appellants are not entitled
14            to seek restoration of any money under section 17203.
15
16 Id. at 340 (emphasis added).
17            Here as well, the rates GEICO charges are presumptively correct because the
18 Department of Insurance, in approving the rates, has determined them not to be
19 excessive. Ins. Code § 1861.05; see also MacKay, 188 Cal. App. 4th at 1448-49
20 (“The filed rate doctrine provides that rates duly adopted by a regulatory agency are
21 not subject to collateral attack in court. Numerous state courts have applied the filed
22 rate doctrine to approved insurance rates.”); Loeffler v. Target Corp., 58 Cal. 4th
23 1081, 1127 (2014) (citing MacKay with approval for the proposition that “a UCL
24 action will not lie to challenge an insurance rate previously approved by the Dept. of
25 Insurance”).
26            Alaei tellingly does not point to any facts alleged in his complaint and explain
27 how they support a theory of restitution that is viable in the rate-regulated context.
28 Instead, he asks the court to adopt a “wait and see” attitude, citing several factually

                                                 -7-                 Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3               REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1 inapposite cases that have declined to rule on the propriety of a claim for restitution
 2 at the pleading stage. But there is no rule that claims for restitution are immune
 3 from pleading challenge, and courts can and do dismiss or strike such claims at the
 4 pleading stage when the plaintiff fails to plead facts supporting a cognizable claim
 5 for restitution. 2 Alaei has failed to allege such facts here, and so the Court can and
 6 should strike or dismiss his claim for UCL restitution.
 7                                              V.
 8                   ALAEI’S CLAIM FOR UNJUST ENRICHMENT FAILS
 9            Finally, Alaei’s unjust enrichment claim fails. As GEICO argued, and even
10 the authorities (Astiana and Rutherford Holdings) relied on by Alaei confirm, “there
11 is not a standalone cause of action for ‘unjust enrichment,’ which is synonymous
12 with ‘restitution.” Astiana v. Hain Celestial Group, 783 F.3d 753, 762 (9th Cir.
13 2015); see also Rutherford Holdings, LLC v. Plaza Del Rey, 223 Cal. App. 4th 221,
14 231 (2014) (“Unjust enrichment is not a cause of action . . . . It is synonymous with
15 restitution.”). To recover, the plaintiff must show that a benefit was “unjustly
16 conferred” on the defendant. Astiana, 783 F.3d at 762. Alaei cannot allege that it is
17 unjust for GEICO to retain the premium he paid because that premium was
18 approved by the Department of Insurance as the proper premium for the coverage
19 that GEICO provided and Alaei enjoyed.
20            Because he has no answer to this well-accepted principle of law, Alaei attacks
21 a strawman – contending that unjust enrichment is a quasi-contract claim that can be
22 pled as an alternative to an express breach of contract. But GEICO’s attack on the
23
24   2
      E.g., Big Sky Ventures I, L.L.C. v. Pac. Capital Bancorp., N.A., No.
25   CV0800231DDPVBKX, 2008 WL 11334474, at *7 (C.D. Cal. May 6, 2008)
     (granting motion to dismiss claim for restitution and citing Cortez); Chose v. Accor
26   Hotels & Resorts (Maryland) LLC, No. 19-CV-06174-HSG, 2020 WL 759365, at *6
27   (N.D. Cal. Feb. 14, 2020) (granting motion to dismiss claim for restitution under the
     UCL); Dawson v. Hitco Carbon Composites, Inc., No. CV 16-7337 PSG FFMX,
28   2017 WL 7806561, at *9 (C.D. Cal. Aug. 3, 2017) (same).
                                                -8-                  Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3               REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1 unjust enrichment claim has nothing to do with whether Alaei can or cannot state a
 2 contract claim, so Alaei’s argument on this point is irrelevant. Rather, GEICO’s
 3 argument is more fundamental: an unjust enrichment claim cannot proceed absent
 4 facts supporting a right to restitution, and Alaei can plead no such facts here.
 5                                             VI.
 6                                      CONCLUSION
 7            Alaei concedes by silence that his CLRA claim cannot proceed, and his
 8 attempts to defend his contract, UCL restitution, and unjust enrichment claims all
 9 fail. GEICO asks that the Court dismiss these claims with prejudice.
10
11 Dated: April 17, 2020          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
12
13                                By                s/ John T. Brooks
14                                                JOHN T. BROOKS
15                                              Attorneys for Defendants
                                         GOVERNMENT EMPLOYEES INSURANCE
16                                          COMPANY and GEICO GENERAL
17                                             INSURANCE COMPANY

18
19
20
21
22
23
24
25
26
27
28

                                               -9-                  Case No. 20-CV-0262-L-WVG
     SMRH:4811-2133-4713.3              REPLY ISO DEFENDANTS' MOTIONS TO DISMISS AND STRIKE
 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JOHN T. BROOKS, Cal. Bar No. 167793
 3 JARED K. LeBEAU, Cal. Bar No. 292742
   501 West Broadway, 19th Floor
 4 San Diego, California 92101-3598
   Telephone: 619.338.6500
 5 Facsimile: 619.234.3815
 6 Attorneys for Defendants GOVERNMENT
   EMPLOYEES INSURANCE COMPANY
 7 and GEICO GENERAL INSURANCE
   COMPANY
 8
 9                                  UNITED STATES DISTRICT COURT
10                              SOUTHERN DISTRICT OF CALIFORNIA
11
12 MEHRAN DAVID ALAEI, an individual,             Case No. 20-CV-0262-L-WVG
   all others similarly situated, and the
13 general public,
                                                  PROOF OF SERVICE
14                     Plaintiff,
                                                  Judge: Hon. M. James Lorenz
15            v.                                  Courtroom:    5B
16 GOVERNMENT EMPLOYEES
   INSURANCE COMPANY (GEICO), a
17 Delaware corporation; GEICO GENERAL
   INSURANCE COMPANY, a Maryland
18 corporation, and DOES 1 to 10,
19                     Defendants.
20
21            I, the undersigned, declare under penalty of perjury that I am, and was at the
22 time of service of the papers herein referred to, over the age of eighteen years and
23 not a party to the action; and I am employed in the County of San Diego, State of
24 California, in which county the within-mentioned service occurred. My business
25 address is 501 West Broadway, 19th Floor, San Diego, California 92101.
26            On April 17, 2020, I served a copy of the following document(s):
27              REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                OF DEFENDANTS’ MOTIONS TO DISMISS AND STRIKE
28

                                                 -1-
     SMRH:4826-7243-2054.1                                                  PROOF OF SERVICE
1            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
              the document(s) with the Clerk of the Court by using the CM/ECF system.
2             Participants in the case who are registered CM/ECF users will be served by
              the CM/ECF system. Participants in the case who are not registered CM/ECF
3             users will be served by mail or by other means permitted by the court rules.
4     Todd D. Carpenter, Esq.                      Attorneys for Plaintiff
      CARLSON LYNCH LLP
5     1350 Columbia Street, Suite 603              Telephone: (619) 762-1910
      San Diego, CA 92101                          Facsimile: (619) 756-6991
6                                                  E-mail: tcarpenter@carlsonlynch.com
7             I declare under penalty of perjury under the laws of the State of California
8 that the foregoing is true and correct.
9             Executed on April 17, 2020, at San Diego, California.
10
11                                                           s/ Tamara Siemers
                                                                Tamara Siemers
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
     SMRH:4826-7243-2054.1                                                    PROOF OF SERVICE
